            Case 4:19-cv-07230-HSG Document 91 Filed 08/23/21 Page 1 of 4



 1   MARGARET R. PRINZING, State Bar No. 209482
     ROBIN B. JOHANSEN, State Bar No. 79084
 2   OMAR EL-QOULAQ, State Bar No. 324729
     OLSON REMCHO, LLP
 3   1901 Harrison Street, Suite 1550
     Oakland, CA 94612
 4   Phone: (510) 346-6200
     Fax: (510) 574-7061
 5   Email: mprinzing@olsonremcho.com
     Email: rjohansen@olsonremcho.com
 6   Email: oelqoulaq@olsonremcho.com

 7   Attorneys for Defendants County of Alameda,
     County of Contra Costa, County of Fresno,
 8   County of Kern, County of Madera, County of
     Merced, County of Orange, County of Plumas,
 9   County of Riverside, County of San Bernardino,
     County of San Joaquin, County of Stanislaus,
10   and County of Tulare

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                        (OAKLAND DIVISION)

14   BNSF RAILWAY COMPANY,                            No.: Case No. 4:19-cv-07230-HSG

15                 Plaintiff,                         STIPULATION AND ORDER SETTING
                                                      SCHEDULE FOR FURTHER
16   vs.                                              PROCEEDINGS

17   ALAMEDA COUNTY, CALIFORNIA, et al.,              Judge: Hon. Haywood S. Gilliam, Jr.

18                 Defendants.

19

20

21

22

23

24

25

26

27

28    STIPULATION AND ORDER
      SETTING SCHEDULE FOR
      FURTHER PROCEEDINGS –
      NO. 4:19-cv-07230-HSG
             Case 4:19-cv-07230-HSG Document 91 Filed 08/23/21 Page 2 of 4



 1                                                STIPULATION

 2
                    WHEREAS, on April 8, 2021, this Court granted Plaintiff BNSF Railway Company’s
 3
     (“BNSF”) Motion for Preliminary Injunction and enjoined the defendant counties “from levying or
 4
     collecting ad valorem property taxes from Plaintiff on its unitary property based on a tax rate higher than
 5
     the annual average tax rate of general property taxation calculated and reported for each county by the
 6
     California State Board of Equalization under Cal. Rev. & Tax Code § 11403” through the pendency of the
 7
     proceedings;
 8
                    WHEREAS, on May 7, 2020, thirteen 1 of the fifteen Defendant Counties jointly filed a
 9
     timely notice of appeal from the District Court’s order;
10
                    WHEREAS, on May 7, 2020, San Diego County separately filed its notice of appeal;
11
                    WHEREAS, Kings County chose not to pursue an appeal of this Court’s ruling on
12
     BNSF’s Motion for Preliminary Injunction;
13
                    WHEREAS, on August 5, 2021, the Ninth Circuit Court of Appeals upheld this Court’s
14
     issuance of its preliminary injunction;
15
                    WHEREAS, according to Federal Rule of Appellate Procedure 41 and Ninth Circuit
16
     Rules 41-1 & 41-2, the Ninth Circuit mandate on its ruling will issue on August 26, 2021;
17
                    WHEREAS, given that each of the fourteen Defendant counties that appealed this
18
     Court’s order must seek direction on next steps in this litigation from each of their respective Boards of
19
     Supervisors, the parties have agreed to seek a stay of proceedings in this Court once mandate issues in
20
     order to provide Counties sufficient time to receive such direction;
21
                    WHEREAS, because no case management conference is currently scheduled addressing
22
     proceedings following the ruling on appeal in the Ninth Circuit, this requested time modification
23
     would not affect the current schedule of the case.
24

25

26
     1
       Those thirteen counties are: Alameda, Contra Costa, Fresno, Kern, Madera, Merced, Orange,
27   Plumas, Riverside, San Bernardino, San Joaquin, Stanislaus, and Tulare.
28
         STIPULATION AND ORDER                             1
         SETTING SCHEDULE FOR
         FURTHER PROCEEDINGS –
         NO. 4:19-cv-07230-HSG
             Case 4:19-cv-07230-HSG Document 91 Filed 08/23/21 Page 3 of 4



 1                  NOW THEREFORE, IT IS STIPULATED AND AGREED, by and between Plaintiff

 2   and Defendants, and subject to approval of the Court, that:

 3                  (1)    Proceedings in this Court shall be stayed on remand until a case management

 4   conference can be held;

 5                  (2)    The parties will submit a Joint Case Management Statement to this Court on or

 6   before October 29, 2021; and

 7                  (3)    The parties request that the Court set the next case management conference at its

 8   convenience.

 9                  Pursuant to Local Civil Rule 6-2(a)(2), the parties disclose that they previously agreed,

10   and this Court ordered, (1) that the deadline for Defendants to file their Opposition to Plaintiff BNSF’s

11   Motion for Preliminary Injunction should be extended to February 3, 2020 and the deadline for

12   Plaintiff BNSF to file its Reply in support of its Motion for Preliminary Injunction should be extended

13   to February 20, 2020; (2) that the deadline for Defendants to file their Opposition to Plaintiff BNSF’s

14   Motion for Preliminary Injunction should be extended to February 10, 2020, and (2) that the Case

15   Management Conference should be continued to March 5, 2020 to coincide with the hearing on

16   Plaintiff BNSF’s Motion for Preliminary Injunction, and the parties’ Case Management Statement

17   including the Rule 26(f) report should be filed by February 27, 2020. In addition, the parties

18   previously agreed to extend Defendants’ deadline to respond to the Complaint to January 31, 2020 and

19   then to February 14, 2020.

20   Dated: August 19, 2021                            Respectfully submitted,
21                                                     OLSON REMCHO, LLP
22                                                     By: /s/ Margaret R. Prinzing
23                                                     Attorneys for Defendants County of Alameda,
                                                       County of Contra Costa, County of Fresno,
24                                                     County of Kern, County of Madera, County of Merced,
                                                       County of Orange, County of Plumas, County of
25                                                     Riverside, County of San Bernardino, County of
                                                       San Joaquin, County of Stanislaus, and County of
26                                                     Tulare
27

28
      STIPULATION AND ORDER                              2
      SETTING SCHEDULE FOR
      FURTHER PROCEEDINGS –
      NO. 4:19-cv-07230-HSG
            Case 4:19-cv-07230-HSG Document 91 Filed 08/23/21 Page 4 of 4



 1   Dated: August 20, 2021            MUNGER, TOLLES & OLSON LLP

 2
                                       By: /s/ Benjamin J. Horwich
 3                                         BENJAMIN J. HORWICH
                                               (State Bar No. 249090)
 4                                         560 Mission Street, Twenty-Seventh Floor
                                           San Francisco, California 94105
 5                                         Telephone: (415) 512-4000
                                           Facsimile: (415) 512-4077
 6                                         Email: ben.horwich@mto.com
 7                                         JESSICA REICH BARIL
                                              (State Bar No. 302135)
 8                                         350 South Grand Avenue, Fiftieth Floor
                                           Los Angeles, California 90071
 9                                         Telephone: (213) 683-9100
                                           Facsimile: (213) 683-5164
10                                         Email: jessica.baril@mto.com
11                                     Attorneys for Plaintiff BNSF Railway Company
12
     Dated: August 20, 2021            COUNTY COUNSEL, SAN DIEGO COUNTY
13

14
                                       By: /s/ Laura E. Dolan
15                                         Laura E. Dolan
                                                (State Bar No. 302859)
16                                         Senior Deputy County Counsel
                                           Office of County Counsel, San Diego County
17                                         1600 Pacific Highway, Room 355
                                           San Diego, CA 92101
18                                         Telephone: (619) 531-5801
                                           Email: Laura.Dolan@sdcounty.ca.gov
19
                                       Attorneys for Defendant County of San Diego
20

21         PURSUANT TO STIPULATION, IT IS SO ORDERED.
22

23   Dated: 8/23/2021
24

25                                       HON. HAYWOOD S. GILLIAM, JR.
                                         UNITED STATES DISTRICT COURT JUDGE
26

27

28
      STIPULATION AND ORDER                   3
      SETTING SCHEDULE FOR
      FURTHER PROCEEDINGS –
      NO. 4:19-cv-07230-HSG
